Exhibit 10.2 LICENSE AGREEMENT This License Agreement (the “Agreement”) is made this 8th day of August, 2014 (the “Execution Date”) but is effective as of February 1, 2014, 2014 (the “Effective Date”), by and between Peter Holdings Pty Ltd, an Australian corporation (“Peter Holdings”), BioLargo, Inc., a Delaware corporation, having a principal place of business at 3500 W. Garry Ave., Santa Ana, California, (“BioLargo”), and InsulTech Manufacturing, LLC, an Arizona limited liability company d/b/a Clarion Water, having a principal place of business at 3530 W. Garry Ave., Santa Ana, California (“Licensee”). BioLargo and Peter Holdings are referred to herein collectively as “Licensor”, and Licensee and Licensor are referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS WHEREAS , Licensor owns certain intellectual property comprising the “ISAN System”, including patents, trades secrets, trademarks, trade names , know-how, as well as working systems (as more particularly defined below as “Intellectual Property”), which Licensee desires to commercialize; and WHEREAS , Licensor is willing to grant an exclusive license of such Intellectual Property, subject to the terms, conditions, limitations, and restrictions set forth in this Agreement. NOW, THEREFORE , incorporating the foregoing recitals, for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and for the mutual covenants contained in this Agreement, the Parties hereby agree as follows: 1. Definitions . a.
